Citation Nr: 1632979	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her friend




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1968 to April 1990.  He died in January 2012 and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction over this case was subsequently transferred to the Regional Office (RO) in New Orleans, Louisiana and that office forwarded the appeal to the Board.

In January 2015, the appellant and her friend testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

An outside medical opinion was requested, that has provided a basis to allow the claim.  As such, it was not forwarded to the appellant or her representative prior to this decision in order to expedite the grant.

FINDINGS OF FACT

1. The Veteran died in January 2012.

2. The death certificate lists the immediate cause of death as respiratory failure, due to or as a consequence of congestive heart failure, due to or as a consequence of pneumonia, due to or as a consequence of end stage renal disease.

3. At the time of his death, the Veteran was in receipt of service connection for venous insufficiency with stasis dermatitis of the left lower extremity, venous insufficiency of the right lower extremity, cardiomegaly, erectile dysfunction, diabetes mellitus, lateral facet syndrome of the right knee, hypertension, residuals of stress fractures of the right and left tibia, low back strain, bilateral hearing loss, and kidney stones.

4. The evidence is at least evenly balanced as to whether the Veteran's bilateral lower extremity venous insufficiency contributed substantially and materially to his death establishing a causal connection.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, service-connected disability was a contributory cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1). 
In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The death certificate listed the immediate cause of death as respiratory failure, due to or as a consequence of congestive heart failure, due to or as a consequence of pneumonia, due to or as a consequence of end stage renal disease.  At the time of his death, the Veteran had been granted service connection for venous insufficiency with stasis dermatitis of the left lower extremity, venous insufficiency of the right lower extremity, cardiomegaly, erectile dysfunction, diabetes mellitus, lateral facet syndrome of the right knee, hypertension, residuals of stress fractures of the right and left tibia, low back strain, bilateral hearing loss, and kidney stones.  Left and right lower extremity venous insufficiency were rated as 60 and 40 percent disabling, respectively.

Multiple theories as to the cause of the Veteran's death have been addressed by both private and VA medical professionals.

In July 2012, a VA physician opined that the Veteran died from overwhelming sepsis due to pneumonia and c. diff infection, that the pneumonia was mostly caused by the Veteran's morbid obesity and placement on a ventilator and the c. diff was likely secondary to antibiotics used to treat the pneumonia.  In the VA physician's opinion, none of this was related to any of the Veteran's service connected conditions.

The Veteran's treating physician opined in October 2012 that it was more likely than not that the Veteran died from complications of diabetes mellitus, hypertension, heart disease and obesity.  While he provided no rationale for this opinion, he indicated that he had reviewed the Veteran's medical records.

In January 2013, the July 2012 VA physician further opined that the Veteran's renal failure began too recently to have been caused by his diabetes mellitus or hypertension.  With regard to the Veteran's cardiomegaly, the VA physician opined that this could not have contributed to the Veteran's death because his diastolic dysfunction appeared to be well controlled.  This opinion does not address the fact that the Veteran's death certificate lists congestive heart failure as a contributory cause of death.

In July 2013, a second VA physician opined that the Veteran likely had mild, asymptomatic coronary artery disease and that this was unlikely to have contributed to his death because coronary artery disease does not cause congestive heart failure.  This opinion does not address the possibility of a causal relationship between any of the Veteran's service-connected conditions, particularly cardiomegaly, and his congestive heart failure.

In March 2015, the Board sought an expert medical opinion from the Veterans Health Administration.

In response, in April 2016, another VA physician opined, in pertinent part, that because the focus of the prehospitalization medical information was on the Veteran's chronic venous insufficiency and resulting leg infections, persistent leg infections likely precipitated the causal chain that ultimately ended in his death.  She further observed that final hospitalizations were characterized by lymphedema with legs infected with multiple drug resistant organisms and that the Veteran died in septic shock with pneumonia.  While the examiner noted that venous insufficiency had at times been attributed to his long standing morbid obesity, she did not address the fact that a February 2003 VA opinion found venous insufficiency to be secondary to service-connected diabetes mellitus and that, significantly, in March 2003, the RO granted service connection for venous insufficiency in both lower extremities.

Hence, the above opinions all suffer from certain deficiencies.  As to the most recent opinion, because that part of the April 2016 examiner's opinion that found that chronic venous insufficiency contributed substantially and materially to the Veteran's death was supported by a rationale that is consistent with the evidence of record, it is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  That part of the opinion that attributed venous insufficiency to only morbid obesity failed to address the fact that the Veteran had previously been awarded service connection for venous insufficiency based on the February 2003 opinion.  Thus, that portion of the opinion is entitled to substantially less probative value.  Id.

Prior opinions did not specifically address this theory of entitlement.  Rather than attempt to obtain yet another medical opinion, the Board finds that the evidence presently before the Board is approximately evenly balanced as to whether the Veteran's service-connected bilateral venous insufficiency contributed substantially and materially to leg infections which precipitated the causal chain that ultimately ending in his death.  See Massie v. Shinseki, 25 Vet. App. 123, 128   (2011) (citing Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  As the reasonable doubt created by this relative equipoise in the evidence on this dispositive question must be resolved in favor of the appellant, the Board finds that service-connected disability contributed substantially and materially to the Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding...benefits.").  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


